Citation Nr: 1745304	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-40 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as secondary to service-connected prostatitis.

2.  Entitlement to service connection for bone cancer, claimed as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to appear at the St. Petersburg RO for a hearing before a Veterans Law Judge in October 2017.  However, in September 2017, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for prostate cancer, which he contends is due to his service-connected prostatitis.  He also claims that he developed bone cancer secondary to his prostate cancer.  For the reasons set forth below, the Board finds that these issues must be remanded for additional evidentiary development.

The evidence of record shows that the Veteran suffered from prostatitis during his military service.  He was service connected for prostatitis in a March 1946 rating decision.

VA treatment records dated in July 2001 noted that the Veteran was diagnosed with prostate cancer 12 years prior, which metastasized to the bone.  The Veteran underwent an orchiectomy and radiation treatments.  See the VA treatment records dated July 2001.  Private treatment records dated in December 2011 indicated that the Veteran underwent radiation therapy for prostate cancer as early as 1981 for adenocarcinoma of the prostate.

In a November 2012 statement, Dr. M.G. reported that the Veteran was under the care of his clinic from July 2001.  He explained that the Veteran's medical records "indicate a history of prostatitis at a young age.  In 1981, he developed adenocarcinoma of the prostate with metastases to his bones."  Dr. M.G. opined, "[t]here is a possibility that his prostatitis during his youth could be a contributory factor to his development of prostate cancer in his later years."  The opinion of Dr. M.G. is speculative and therefore insufficient to support an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Veteran was afforded a VA examination with medical opinion as to the pending claims in February 2013, at which time the examiner determined that the Veteran's prostate cancer "is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  Significantly, the examiner failed to address whether the Veteran's prostate cancer is aggravated by his service-connected prostatitis.  As such, remand for a new VA opinion is warranted to address the etiology of the Veteran's diagnosed prostate cancer to include the question of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The matter of entitlement to service connection for bone cancer is inextricably intertwined with the matter of entitlement to service connection for prostate cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, this claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ shall refer the VA claims file to an examiner with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that any diagnosed prostate cancer with bone metastases was incurred in the Veteran's active duty service?

(b) Is it at least as likely as not that the diagnosed prostate cancer with bone metastases was caused by a service-connected disability, to specifically include prostatitis?

(c) Is it at least as likely as not that the Veteran's diagnosed prostate cancer with bone metastases is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include prostatitis?

If the Veteran's diagnosed prostate cancer with bone metastases is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In providing the requested opinions, the examiner should comment on the relevant evidence of record, to include the November 2012 statement from Dr. M.G.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2. After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

